Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 23, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  152266                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 152266
                                                                    COA: 327690
                                                                    Oakland CC: 2014-251021-FH
  TERRENCE PATRICK HOBBS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 9, 2015 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 23, 2016
           t0316
                                                                               Clerk